Citation Nr: 1221962	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, from February 13, 2007 to March 27, 2011.

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease, status post myocardial infarction, from March 28, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to January 1971, and from June 1971 to December 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim in March 2011 for further development.

In March 2012, the Veteran raised a challenge to the propriety of a recoupment of severance pay.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From February 13, 2007 to March 27, 2011, coronary artery disease, status post myocardial infarction, was not manifested by more than one episode of acute congestive heart failure in the past year or workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction of an ejection fraction of 30 to 50 percent. 

2.  In May 2012, the Veteran withdrew the appeal of entitlement to an evaluation excess of 60 percent for coronary artery disease from March 28, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, from February 13, 2007, through March 27, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104a, Diagnostic Code 7005 (2011). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met concerning his claim of entitlement to an evaluation in excess of 60 percent for coronary artery disease from March 28, 2011.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain and how VA determines the disability rating and effective date.  He was provided notice of the specific rating criteria used to evaluate hypertensive arteriosclerotic heart disease in August 2008 correspondence.  The claim was readjudicated in the March 2009 statement of the case and March 2012 supplemental statement of the case.  Thus, any timing error as to notice of the specific rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board notes that in a March 2011 letter, the RO requested that the Veteran submit a release of information request for St. Francis Hospital and any other private physician who may have treated him for his coronary artery disease.  While the Veteran submitted several release of information forms, he did not submit one for St. Francis Hospital.  The Veteran was afforded the opportunity to submit the necessary paperwork to aid VA in assisting in the development of his claim.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Legal Criteria and Analysis

A.  Withdrawn Claim

A substantive appeal may be withdrawn on the record at a hearing by the Veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b). 

In May 2012, the Veteran stated he was satisfied with the 60 percent disability evaluation assigned for coronary artery disease effective March 28, 2011.  As the Veteran withdrew his appeal to the issue of entitlement to a disability rating in excess of 60 percent for coronary artery disease from March 28, 2011, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue.  The claim must therefore be dismissed. 

B.  Increased rating

By way of history, service connection for hypertension was awarded in an August 1980 rating decision and assigned a noncompensable evaluation.  In June 1981, VA granted a 10 percent evaluation for hypertension.  In August 2004, VA awarded service connection for coronary artery disease, status post myocardial infarction, which had been found to be related to the service-connected hypertension.  VA assigned a 30 percent evaluation, effective September 1, 2004.  

In September 2006, the Veteran submitted the current claim for increase, stating he was in the hospital for atrial fibrillation.  In a February 2007 rating decision, the RO granted a temporary 100 percent evaluation under the provisions of 38 C.F.R. § 4.30 (2011) from September 11, 2006, through October 31, 2006.  He was assigned a 30 percent evaluation as of November 1, 2006, with the intent to provide the Veteran with an examination to determine the level of severity of the service-connected coronary artery disease, status post myocardial infarction.  That examination was provided on February 12, 2007.  

In a rating decision of August 2007, the RO continued the 30 percent disability rating for coronary artery disease.  The Veteran appealed that decision and in March 2011, the Board affirmed the 30 percent disability rating for the period of November 1, 2006 through February 12, 2007, and remanded the claim concerning entitlement to an increased disability rating from February 13, 2007.  

In a March 2012 rating decision VA granted a 60 percent disability rating for coronary artery disease effective March 28, 2011.  In May 2012 the appellant stated he was satisfied with the 60 percent rating assigned, but he claimed entitlement to an earlier effective date.  The Board notes, however, that an earlier effective date claim necessarily includes an increased rating analysis.  As the 60 percent disability rating was assigned effective March 28, 2011, the Board will address entitlement to an increased disability rating from February 13, 2007 to March 27, 2011.

The Veteran's disability evaluation is rated under Diagnostic Code 7005-7006.  Both Diagnostic Codes have the same rating criteria.  Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent rating is assigned when coronary artery disease causes more than one episode of acute congestive heart failure in the past year, or; when a workload greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or; when left ventricular dysfunction with an ejection fraction of 30 to 50 percent is shown. 

One metabolic equivalent (MET) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of metabolic equivalents at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of metabolic equivalent by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2). 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent from February 13, 2007, through March 27, 2011.  

Private treatment records of January 2009 note the Veteran was seen for left arm numbness and diaphoresis.  He was diagnosed with chest pain, rule out ischemia.  Records from later that same month note that an electrocardiogram showed sinus rhythm with premature ventricular contractions.  It was noted that they could not completely exclude an inferior wall infarction although it was not definitive.  A stress test revealed a left ventricular ejection fraction of 57 percent.  No significant arrhythmia, a fixed basal inferior wall defect consistent with infarction without ischemia.  An electrocardiogram was nondiagnostic for ischemia.  

VA outpatient treatment records of July 2010 note that the Veteran's coronary artery disease was asymptomatic.  In December 2010, he was seen for complaints of chest pain, however, it was noted that the chest pain was atypical as he did not have symptoms with exercise.  It was noted that the morning episode was fleeting and likely not an acute coronary syndrome.  A cardiology consult dated that same month notes the Veteran was seen for right sided weakness and confusion.  It was noted it resolved in an hour without residual deficit.  It was noted that he had been hospitalized five times for episodes of atrial fibrillation.  He was able to achieve his predicted level of performance on stress test within 10 minutes and with minor discomfort.  It was concluded that the mild recurrent chest pain associated with the afibrillation was associated with demand ischemia.  It was concluded that the Veteran had a probable transient ischemic attack.  A December 2010 echocardiogram showed an ejection fraction of 60-65 percent.  

In January and February 2011, the Veteran was admitted at the VA emergency room for palpitations.  Records of February 2011 note that the Veteran underwent a stress test in December 2010 with a finding of 54 percent ejection fraction and 86 percent of the predicted maximum heart rate.  It was noted he had atrial fibrillation which was highly symptomatic.  His coronary artery disease was described as stable. 

VA treatment records of March 2011 note the Veteran's coronary artery disease to be asymptomatic.  

The above noted evidence preponderates against finding entitlement to a 60 percent evaluation under Diagnostic Code 7005 during the time period from February 13, 2007 to March 27, 2011.  While there was evidence of afibrillation and a possible inferior wall infarction, there was no indication that the Veteran had had more than one episode of acute congestive heart failure during the time period in question.  Moreover, ejection fractions during the appeal period consistently remained above 50 percent.  No METs were reported at any time from February 13, 2007 through March 27, 2011.

The symptoms presented by the claimant's coronary artery disease, status post myocardial infarction, from February 13, 2007, through March 27, 2011, were fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone caused a marked interference with employment.  While the record shows that he was hospitalized on two occasions for symptoms of atrial fibrillation, these were short hospitalizations lasting no more than a couple of days.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111   (2008). 

The claim for increase is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for entitlement to a disability evaluation in excess of 60 percent for coronary artery disease, status post myocardial infarction, from March 28, 2011, is dismissed.

Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, from February 13, 2007, through March 27, 2011, is denied. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


